 

Exhibit 10.2

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”), effective as of
February 19, 2015 (the “Effective Date”), is by and between PAN ASIA INFRATECH,
CORP., a Nevada corporation with its executive office located at 123 W. Nye
Lane, Suite 455, Carson City, Nevada 89706 (“Assignor”), and P2 SOLAR, INC., a
Delaware corporation with its executive office located at Unit 250, 2411 – 160
Street, Surrey, British Columbia, Canada, V3S 0C8 (“Assignee”).

 

WHEREAS, Assignor has entered into that certain Stock Purchase Agreement, dated
October 28, 2013 (the “Purchase Agreement”), with REGENCY YAMUNA ENERGY LIMITED,
an India corporation (“RYEL” or the “Company”), ARUN SHARMA (the “Promoter”),
and each of the stockholders of the Company listed on the Signature Page to the
Purchase Agreement hereto (each and collectively with the Promoter, the “Selling
Stockholder” or the “Selling Stockholders”) pursuant to which Assignor has
agreed to invest an aggregate of Rs. 38.75 Cr. in the Company to enable the
Company to restructure certain outstanding indebtedness, to fund the completion
of the Project, and to purchase 100% of the outstanding equity of the Company,
subject to the terms and conditions set forth in the Purchase Agreement;

 

WHEREAS, in connection with the purchase agreement, the assignor and RYEL
entered into the related documents listed on Exhibit A hereto (the “Related
Documents,” and together with the Purchase Agreement, the “Transaction
Documents”); and

 

WHEREAS, Assignor wishes to assign all of its rights, title and interests in,
and Assignee wishes to assume all of Assignor’s duties and obligations under,
the Transaction Documents.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. Definitions. All capitalized terms used in this Agreement but not otherwise
defined herein are given the meanings set forth in the Transaction Documents.

 

2. Assignment and Assumption. Assignor hereby sells, assigns, grants, conveys
and transfers to Assignee all of Assignor’s right, title and interest in and to
the Transaction Documents (the “Assignment”). Assignee hereby accepts such
assignment and assumes all of Assignor’s duties and obligations under the
Transaction Documents and agrees to pay, perform and discharge, as and when due,
all of the obligations of Assignor under the Transaction Documents accruing on
and after the Effective Date.

 

Assignment and Assumption Agreement - Initials: Assignor __________ Assignee
__________ Page 1

 

 

 

 

 

3. Consideration. In consideration for the Assignment of the Transaction
Documents, the Assignee hereby agrees to issue to Assignor an aggregate of
10,000 (ten thousand) shares of Series A Preferred Stock of the Assignee (the
“Shares”), free and clear of all Encumbrances (as defined herein).

 

4. Closing. Subject to the terms and conditions contained in this Agreement, the
closing (the “Closing”) is to be held at the offices of The Magri Law Firm,
PLLC, or at such other place, on such date as Assignor and Assignee may mutually
agree upon (the “Closing Date”), but in no event later than February 20, 2015
(the “Deadline”). At the Closing, Assignee shall deliver to Assignor a stock
certificate or certificates evidencing the Shares, free and clear of all
Encumbrances (as defined herein).

 

5. Terms of the Transaction Documents. The terms of the Transaction Documents,
including, but not limited to, the representations, warranties, covenants,
agreements and indemnities therein are incorporated herein by this reference.
The parties hereto acknowledge and agree that the representations, warranties,
covenants, agreements and indemnities contained in the Transaction Documents
shall not be superseded hereby but shall remain in full force and effect to the
full extent provided therein. In the event of any conflict or inconsistency
between the terms of the Transaction Documents and the terms hereof, the terms
of the Transaction Documents shall govern.

 

6. Closing Conditions.

 

(a) The obligation of Assignor to consummate the Assignment is subject to the
satisfaction of the following conditions as of the Closing:

 

(i) the representations and warranties of Assignee in Section 8 hereof shall be
true and correct on and as of the Closing Date with the same effect as though
made at and as of such date;

 

(ii) Assignee shall have performed and complied in all material respects with
all agreements and conditions required by this Agreement to be performed or
complied with by it prior to or on the Closing Date;

 

(iii) Assignor shall have obtained the consent of RYEL to assign to Assignee all
of Assignor’s right, title and interest in and to the Purchase Agreement and
Related Documents, if necessary;

 

(b) The obligation of Assignee to consummate the Assignment is subject to the
satisfaction of the following conditions as of the Closing:

 

Assignment and Assumption Agreement - Initials: Assignor __________ Assignee
__________ Page 2

 

 

 

 

(i) the representations and warranties of Assignor in Section 7 shall be true
and correct on and as of the Closing Date with the same effect as though made at
and as of such date;

 

(ii) Assignor shall have performed and complied in all material respects with
all agreements and conditions required by this Agreement to be performed or
complied with by it prior to or on the Closing Date;

 

(iii) Assignor shall have obtained the consent of RYEL to assign to Assignee all
of Assignor’s right, title and interest in and to the Purchase Agreement and
Related Documents, if necessary;

 

7. Representations and Warranties of Assignor. Assignor hereby represents and
warrants to Assignee as follows:

 

(a) Assignor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.

 

(b) Assignor has all requisite power and authority to execute and deliver this
Agreement, to carry out its obligations hereunder, and to consummate the
Assignment contemplated hereby. Assignor has obtained all necessary corporate
approvals for the execution and delivery of this Agreement, the performance of
its obligations hereunder, and the consummation of the transactions contemplated
hereby. This Agreement has been duly executed and delivered by Assignor and
(assuming due authorization, execution and delivery by Assignee) constitutes
Assignor’s legal, valid and binding obligation, enforceable against Assignor in
accordance with its terms.

 

(c) Assignor is acquiring the Shares solely for its own account for investment
purposes and not with a view to, or for offer or sale in connection with, any
distribution thereof. Assignor acknowledges that the Shares are not registered
under the Securities Act of 1933, as amended, or any state securities laws, and
that the Shares may not be transferred or sold except pursuant to the
registration provisions of the Securities Act of 1933, as amended or pursuant to
an applicable exemption therefrom and subject to state securities laws and
regulations, as applicable.

 

(d) No governmental, administrative or other third party consents or approvals
are required by or with respect to Assignor in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

 

(e) There are no actions, suits, claims, investigations or other legal
proceedings pending or, to the knowledge of Assignor, threatened against or by
Assignor that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.

 

Assignment and Assumption Agreement - Initials: Assignor __________ Assignee
__________ Page 3

 

 

 

 

8. Representation and Warranties of Assignee.

 

(a) Assignee is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 

(b) Assignee has all requisite power and authority to enter into this Agreement,
to carry out its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery by Assignee of this Agreement,
the performance by Assignee of its obligations hereunder and the consummation by
Assignee of the transactions contemplated hereby have been duly authorized by
all requisite corporate action on the part of Assignee. This Agreement has been
duly executed and delivered by Assignee and (assuming due authorization,
execution and delivery by Assignor) this Agreement constitutes a legal, valid
and binding obligation of Assignee enforceable against Assignee in accordance
with its terms.

 

(c) The Shares have been duly authorized, are validly issued, fully paid and
non-assessable, and when issued to Assignor, shall be held by Assignor free and
clear of all liens, pledges, security interests, charges, claims, encumbrances,
agreements, options, voting trusts, proxies and other arrangements or
restrictions of any kind (“Encumbrances”). Upon consummation of the transactions
contemplated by this Agreement, Assignor shall own the Shares, free and clear of
all Encumbrances.

 

(d) To the Assignee’s knowledge, the execution, delivery and performance by
Assignee of this Agreement do not conflict with, violate or result in the breach
of, or create any Encumbrance on the Shares pursuant to, any agreement,
instrument, order, judgment, decree, law or governmental regulation to which
Assignee is a party or is subject or by which the Shares are bound.

 

(e) No governmental, administrative or other third party consents or approvals
are required by or with respect to Assignee in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

 

(f) There are no actions, suits, claims, investigations or other legal
proceedings pending or, to the knowledge of Assignee, threatened against or by
Assignee that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.

 

(g) No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Assignee.

 

9. Survival. All representations and warranties contained herein shall survive
the execution and delivery of this Agreement and the Closing hereunder.

 

10. Further Assurances. Following the Closing, each of the parties hereto shall
execute and deliver such additional documents, instruments, conveyances and
assurances, and take such further actions as may be reasonably required to carry
out the provisions hereof and give effect to the transactions contemplated by
this Agreement.

 

Assignment and Assumption Agreement - Initials: Assignor __________ Assignee
__________ Page 4

 

 

 



 

 

11. Termination. This Agreement may be terminated at any time prior to the
Closing (a) by the mutual written consent of Assignee and Assignor or (b) by
either Assignee or Assignor if (i) a breach of any provision of this Agreement
has been committed by the other party and such breach has not been cured within
30 days following receipt by the breaching party of written notice of such
breach, or (ii) the Closing does not occur by the Deadline. Upon termination,
all further obligations of the parties under this Agreement shall terminate
without liability of any party to the other parties to this Agreement, except
that no such termination shall relieve any party from liability for any fraud or
willful breach of this Agreement.

 

12. Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses.

 

13. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the parties at the addresses set forth on the first page of this Agreement (or
to such other address that may be designated by the receiving party from time to
time in accordance with this section). All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
pre-paid), facsimile or e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided in this Agreement, a
Notice is effective only (a) upon receipt by the receiving party, and (b) if the
party giving the Notice has complied with the requirements of this Section.

 

14. Entire Agreement. This Agreement constitutes the sole and entire agreement
of the parties to this Agreement with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.

 

15. Successor and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. No party may assign any of its rights or obligations
hereunder without the prior written consent of the other parties hereto, which
consent shall not be unreasonably withheld or delayed.

 

16. Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 



Assignment and Assumption Agreement - Initials: Assignor __________ Assignee
__________ Page 5

 

 

 

 

17. Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

18. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Nevada without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Nevada or any other jurisdiction).

 

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
email or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original signed copy of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 





Assignment and Assumption Agreement - Initials: Assignor __________ Assignee
__________ Page 6

 

 

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first above written.

 

ASSIGNOR:

PAN ASIA INFRATECH, CORP.

        By: /s/ Bharat Vasandani   Name: Bharat Vasandani   Title: Chief
Executive Officer and President

 

ASSIGNEE: P2 SOLAR, INC.         By: /s/ Raj-Mohinder S. Gurm   Name:
Raj-Mohinder S. Gurm   Title: President/CEO

 





Assignment and Assumption Agreement - Initials: Assignor __________ Assignee
__________ Page 7

 

 

 

 

Exhibit A

 

RELATED DOCUMENTS

 

1.Stockholders’ Agreement     2.Legal Due Diligence Agreement     3.Engineering
Due Diligence Agreement

 





Assignment and Assumption Agreement - Initials: Assignor __________ Assignee
__________ Page 8

 

 

 

